


Exhibit 10.5
FREESCALE SEMICONDUCTOR HOLDINGS
2011 OMNIBUS INCENTIVE PLAN
FORM PERFORMANCE RESTRICTED SHARE UNIT AWARD AGREEMENT
(Participant)
THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among Freescale Semiconductor, Ltd., a Bermuda exempted limited
liability company (the “Company”), the recipient’s employing subsidiary and the
recipient of the grant (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms used but not
otherwise defined herein shall have meanings ascribed to such terms in the Plan;
and
WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Restricted Share Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of Restricted Share Units. The Company hereby grants to the Participant,
on the terms and conditions hereinafter set forth, units evidencing a right to
receive a target number of Common Shares (or a lesser or greater number of
Common Shares, or no Common Shares whatsoever) as indicated in the grant summary
in the Freescale equity recordkeeping system, based on the Company’s achievement
of the performance goals set forth on Appendix A hereto (the “Performance
Goals”), which Appendix A is incorporated herein by reference and made a part
hereof, all in accordance with the terms and conditions of this Agreement (the
“Restricted Share Units” or “Restricted Share Unit Award”). Shares corresponding
to the Restricted Share Units, if any, are to be delivered to the Participant
only after the Performance Goals have been achieved and certified as described
in Section 3 and the Participant has become vested in the Restricted Share Units
pursuant to Section 4 or Section 5 below.
2.Performance Period. For purposes of this Agreement, the term “Performance
Period” shall refer to January 1, 2013 through December 31, 2015, subject to
Section 3(c) below.
3.Performance Goals.
(a)To the extent, if any, the applicable Performance Goals have been achieved
for the Performance Period, and subject to compliance with the requirements of
Section 4, the Participant will be entitled to receive from 0 to 1.5 (such
number, the “Share Delivery Factor”) Common Shares for each of the Restricted
Share Units under this Agreement.
(b)The Compensation and Leadership Committee of the Company’s Board (the
“Committee”) shall, as soon as practicable following the last day of the
Performance Period, certify (i) the extent to which the Performance Goals have
been achieved, if at all, and (ii) the number of

1



--------------------------------------------------------------------------------



whole Common Shares, if any, which the Participant shall be entitled to receive
with respect to each Restricted Share Unit granted under this Agreement. In the
event the Share Delivery Factor equals zero, the Restricted Share Units granted
under this Agreement shall be cancelled. Such certification shall be final,
conclusive and binding on the Participant, and on all other persons, to the
maximum extent permitted by law.
4.Restrictions and Vesting.
(a)    Restrictions and Transferability. The Restricted Share Unit Award may not
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of the Restricted
Share Unit Award to heirs or legatees of the Participant shall be effective to
bind the Company unless the Administrator shall have been furnished with written
notice thereof and a copy of such evidence as the Administrator may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions hereof.
(b)    Vesting. Subject to the Participant’s continued employment with the
Company, or except as otherwise provided herein, to the extent that the
Performance Goals for the Performance Period have been achieved and certified,
the Restricted Share Units delivered under this Agreement, if any, shall vest on
the third anniversary of the Date of Grant.
(c)    Change in Control.
(i) Notwithstanding anything to the contrary contained in the Plan or in this
Agreement, in the event of a Change in Control that occurs before December 31,
2015, the Performance Period shall end on the date of the Change in Control, or
another date established at the discretion of the Committee, and the Share
Delivery Factor shall be calculated based on the Performance Period as adjusted
by this Section 4(c).
(i)    Notwithstanding any other provisions of the Plan or this Agreement to the
contrary, in the event that the Participant’s employment with the Company is
terminated by the Company without Cause within twelve months following a Change
in Control, after the application of Section 4(c)(i) above, all unvested
Restricted Share Units shall become immediately vested.
(ii)    If the Restricted Share Unit Award is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, all unvested Restricted Share Units shall become immediately
vested. For purposes of this Section 4(c)(iii), the Restricted Share Unit Award
shall be considered assumed or substituted for if, following the Change in
Control, the Restricted Share Unit Award is of comparable value and remains
subject to the same terms and conditions that were applicable to the Restricted
Share Unit Award immediately prior to the Change in Control except that the
Restricted Share Unit Award instead confers the right to receive common stock of
the acquiring entity or in the case of an amalgamation, the amalgamated company
or its parent.
(d)    Settlement of Restricted Share Units. Shares shall be delivered
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) with respect to the

2



--------------------------------------------------------------------------------



Restricted Share Units, to the extent then vested, as soon as practicable
following the vesting date, but in no event later than the 60th day following
the vesting date.
(e)    No Shareholder Rights. The Participant shall have no rights of a
shareholder of the Company with respect to the Restricted Share Units,
including, but not limited to, the rights to vote and receive ordinary
dividends, until the settlement date of the Restricted Share Units. In the event
that the Administrator approves an adjustment to the Restricted Share Unit Award
pursuant to Section 5 of the Plan, then in such event, any and all new,
substituted or additional securities to which Participant is entitled by reason
of the Restricted Share Unit Award shall be immediately subject to the
restrictions and the Vesting Period set forth in Sections 4(a) and (b) above
with the same force and effect as the Restricted Share Unit Award subject to
such restrictions immediately before such event.
5.    Termination of Employment.
(a)    General. If the Participant’s employment is terminated for any reason,
other than death, Disability or after a Change in Control, the Restricted Share
Unit Award shall, to the extent not then vested (after giving effect to the
provisions of this Section 5), terminate upon such termination of employment.
(b)    Death or Disability. Upon the Participant’s termination of employment due
to the Participant’s death or Disability, (i) prior to the first anniversary of
the Date of Grant, the entire Restricted Share Unit Award shall be forfeited;
and (ii) after the first anniversary of the Date of Grant, the Restricted Share
Unit Award shall become vested for a number of Shares equal to the number of
Shares subject to the Restricted Share Unit Award multiplied by a fraction, the
numerator of which equals the number of days elapsed from the grant date and the
denominator of which equals 1,096, with a deemed Share Delivery Factor of 1.0
for the Performance Period, subject to the maximum of the total number of Shares
subject to the Restricted Share Unit Award.
(c)    Forfeiture. Notwithstanding anything herein to the contrary, if the
Participant breaches any Restrictive Covenants applicable to the Participant
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) at any time in the one year period following Participant’s termination
of employment for any reason then (y) any Shares acquired pursuant to the
Restricted Share Unit Award shall be automatically forfeited and (z) any
proceeds from the sale of Shares described in preceding clause (y), shall be
immediately repaid to the Company.
6.    Certain Covenants. The Participant hereby agrees and covenants to perform
all of the obligations set forth in Exhibit A hereto (which is incorporated by
reference hereby) and acknowledges that the Participant’s obligations set forth
in Exhibit A constitute a material inducement for the Company’s grant of the
Restricted Share Unit Award to the Participant.
7.    No Right to Continued Employment. The granting of the Restricted Share
Unit Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
employment of such Participant. The granting of the Restricted Share Unit Award
does not form part of and should in no way be construed as a term or condition
of employment. At all times, the Restricted Share Unit Award granted hereunder
is discretionary and does not imply that additional Restricted Share Unit Awards
will be awarded in the future.
8.    Restricted Share Unit Award Not Wages. The value of any Restricted Share
Unit Award granted to Participant does not constitute and will not be included
as wages for the

3



--------------------------------------------------------------------------------



purposes of calculating any benefit or bonus provided by the Company or the
Participant’s employing subsidiary.
9.    Withholding. The Participant will be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Share Unit
Award or under the Plan or from any compensation or other amount owing to the
Participant the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Restricted Share Unit Award
or any payment or transfer under or with respect to the Restricted Share Unit
Award or the Plan and to take such other action as may be necessary in the
opinion of the Administrator to satisfy all obligations for the payment of such
withholding taxes.
10.    Securities Laws. The issuance of any Shares hereunder shall be subject to
the Participant making or entering into such written representations, warranties
and agreements as the Administrator may reasonably request in order to comply
with applicable securities laws. Further, residents of Brazil, the European
Economic Area, Hong Kong, Romania and the United Kingdom are directed to review
the legends included on Exhibit B to this Agreement.
11.    No Public Offering. The Restricted Share Units awarded under the Plan and
this Agreement will not be publicly issued, placed, distributed or offered. The
issuance of any Restricted Share Units hereunder does not constitute a public
offering of securities.
12.    Consent to Transfer of Data. By accepting the Restricted Share Unit
Award, Participant consents to the transfer of personal data (including but not
limited to the employee’s name, address, birth date and hire date) and to the
processing of this personal data by the Company and the provider of the
Freescale equity recordkeeping system.
13.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
14.    Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
15.    Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

4



--------------------------------------------------------------------------------



16.    Acceptance. This Agreement must be accepted by electronic signature of
the Participant in the Freescale equity recordkeeping system or the Participant
will have no right to the Restricted Share Unit Award provided for in this
Agreement. By accepting this Agreement the Participant consents to the
electronic delivery through the Freescale equity recordkeeping system of all
documents related to this Restricted Share Unit Award.
17.    Clawback. The Restricted Share Unit Award shall be subject to the
Company’s clawback policy, as it may be amended from time to time. The Company
will amend its clawback policy, as needed, to the extent that the Securities and
Exchange Commission adopts the final implementing rules regarding compensation
clawbacks mandated by the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010.

5



--------------------------------------------------------------------------------




Appendix A
Performance Goals
Relative TSR Percentile Rank
Share Delivery Factor
< 25%
0%
25%
0.25
50%
1.00
75%
1.50
> 75%
1.50



1)
Definitions.

The following definitions shall be applicable to the Performance Goals and
Agreement. Capitalized terms used but not otherwise defined herein shall have
meanings ascribed to such terms in the Plan.
(a)“Relative Total Shareholder Return” or “Relative TSR” means the Company’s TSR
compared to the Peer Companies TSR on a relative basis. The Company and the Peer
Companies from highest to lowest according to their respective TSRs will
determine Relative TSR. After this ranking, the percentile performance of the
Company relative to the Peer Companies will be determined using the Percentrank
formula in Microsoft Excel.
(b)“Total Shareholder Return” or “TSR” means for the Company and each of the
Peer Companies, the company’s Total Shareholder Return, which will be calculated
by dividing (i) the Closing Average Share Value by (ii) the Opening Average
Share Value, and then subtracting one (1).
(c)“Closing Average Share Value” means for the Company and each of the Peer
Companies, the average, over the days in the Closing Average Period, of the
closing price of its common stock or common shares, multiplied by the
Accumulated Shares for each day during the Closing Average Period.
(d)“Closing Average Period” means (i) in the absence of a Change in Control, the
one month period ending on the last day of the Performance Period, or (ii) in
the case of a






--------------------------------------------------------------------------------



Change in Control, the one month period ending five (5) days prior to Change in
Control, or another date established at the discretion of the Committee.
(e)“Opening Average Share Value” means for each of the Peer Companies and the
Company, the average, over the days in the Opening Average Period, of the
closing price of its common stock or common shares, multiplied by the
Accumulated Shares for each day during the Opening Average Period.
(f)“Opening Average Period” means the one month period ending prior to the first
day of the Performance Period.
(g)“Accumulated Shares” means, for a given day, and for the Company or a given
Peer Company, the sum of (i) one share of common stock of the applicable
Company, plus (ii) a cumulative number of shares of common stock purchased with
dividends declared on the common stock, assuming same day reinvestment of the
dividends into shares of common stock at the closing price on the ex-dividend
date, for ex-dividend dates during the Opening Average Period or for the period
between December 31, 2012 and the last day of the Closing Averaging Period, as
the case may be.
(h)“Peer Companies” means the companies established by the Committee for
purposes of calculating TSR, to include Advanced Micro Devices, Inc., Altera
Corporation, Analog Devices, Inc., Applied Materials, Inc., Atmel Corporation,
Avago Technologies, Broadcom Corporation, Infineon Technologies, Linear
Technology Corporation, LSI Corporation, Marvel Technology Group, Maxim
Integrated Products, Inc., Microchip Technology, Inc., Micron Technology, Inc.,
NXP Semiconductors, NVIDIA Corporation, On Semiconductor, Sandisk Corporation,
ST Microelectronics, Texas Instruments and Xilinx, Inc. Any peer company shares
traded on a foreign exchange will be converted to US dollars. In the event of a
merger, acquisition or business combination transaction of a Peer Company with
or by another Peer Company, the surviving entity shall remain a Peer Company. In
the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company. In the event of a merger or
acquisition or business combination transaction of a Peer Company by or with an
entity that is not a Peer Company, a “going private” transaction involving a
Peer Company or the liquidation of a Peer Company, where the Peer Company is not
the surviving entity or is otherwise no longer publicly traded, the company
shall no longer be a Peer Company.














--------------------------------------------------------------------------------



Exhibit A – Restrictive Covenants


(a)    Confidential Information. The Participant shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates (collectively, the
“Affiliated Group”), all secret or confidential information, knowledge or data
relating to the Affiliated Group and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research or secret data, costs, names of
users or purchasers of their respective products or services, business methods,
operating procedures or programs or methods of promotion and sale) that the
Participant obtains during the Participant’s employment that is not public
knowledge (other than as a result of the Participant’s violation of this Section
(a)) (“Confidential Information”). The Participant shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Participant’s employment, except with the prior written consent of the Company,
or as otherwise required by law or legal process or as such disclosure or use
may be required in the course of the Participant performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Participant is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Participant shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Participant shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Participant is required to make the
disclosure, or the Company waives compliance with the provisions hereof, the
Participant shall disclose only that portion of the confidential or proprietary
information which he is advised by counsel in writing (either his or the
Company’s) that he is legally required to so disclose. Upon his termination of
employment for any reason, the Participant shall promptly return to the Company
all records, files, memoranda, correspondence, notebooks, notes, reports,
customer lists, drawings, plans, documents, and other documents and the like
relating to the business of the Affiliated Group or containing any trade secrets
relating to the Affiliated Group or that the Participant uses, prepares or comes
into contact with during the course of the Participant’s employment with the
Affiliated Group, and all keys, credit cards and passes, and such materials
shall remain the sole property of the Affiliated Group. The Participant agrees
to execute any standard-form confidentiality agreements with the Company that
the Company in the future generally enters into with its senior Participants.
(b)    Work Product and Inventions. The Affiliated Group and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, show-how, data,
computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments






--------------------------------------------------------------------------------



whatsoever (collectively, “Developments”), whether or not patentable, reduced to
practice or registrable under patent, copyright, trademark or other intellectual
property law anywhere in the world, made, authored, discovered, reduced to
practice, conceived, created, developed or otherwise obtained by the Participant
(alone or jointly with others) during the Participant’s employment with the
Affiliated Group, and arising from or relating to such employment or the
business of the Affiliated Group (whether during business hours or otherwise,
and whether on the premises of using the facilities or materials of the
Affiliated Group or otherwise). The Participant shall promptly and fully
disclose to the Affiliated Group and to no one else all Developments, and hereby
assigns to the Affiliated Group without further compensation all right, title
and interest the Participant has or may have in any Developments, and all
patents, copyrights, or other intellectual property rights relating thereto, and
agrees that the Participant has not acquired and shall not acquire any rights
during the course of his employment with the Affiliated Group or thereafter with
respect to any Developments.
(c)    Company Goodwill. The Participant recognizes and acknowledges that the
Affiliated Group has and continues to develop goodwill of substantial value
through efforts of employees, including the Participant. This goodwill includes,
but is not limited to, the identity and skill sets of its employees, its
relationships with employees and customers, intangible value attributable to its
products created by Participant and others, and the Affiliated Group’s brand and
reputation within the industry. Participant shall take no action to damage the
goodwill of the Affiliated Group or use it for personal benefit or the benefit
of competitors of the Affiliated Group.
(d)    Non-Recruitment of Affiliated Group Employees. The Participant shall not,
at any time during the Nonsolicitation Restricted Period (as defined below),
other than in the ordinary exercise of his duties, without the prior written
consent of the Affiliated Group, directly or indirectly, solicit, recruit, or
employ (whether as an employee, officer, agent, consultant or independent
contractor) any person who is or was at any time during the previous 12 months,
an employee, representative, officer or director of any member of the Affiliated
Group. Further, during the Nonsolicitation Restricted Period, the Participant
shall not take any action that could reasonably be expected to have the effect
of directly encouraging or inducing any person to cease their relationship with
any member of the Affiliated Group for any reason. A general employment
advertisement by an entity of which the Participant is a part will not
constitute solicitation or recruitment. The “Nonsolicitation Restricted Period”
shall mean the period from the Date of Grant through the first anniversary of
the Participant’s termination of employment.
(e)    Non-Competition – Solicitation of Business. During the Noncompetition
Restricted Period (as defined below), the Participant shall not, either directly
or indirectly, compete with the business of the Affiliated Group by (i) becoming
an officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as a less than 3-percent shareholder of a publicly traded
corporation or as a less than 5-percent shareholder of a corporation that is not
publicly traded) in any Competitive Business (as defined below), or (ii)
soliciting, servicing, or accepting the business of (A) any active customer of
any member of the Affiliated Group, or (B) any person or entity who is or was at
any time during the previous twelve months a customer of any






--------------------------------------------------------------------------------



member of the Affiliated Group, provided that such business is competitive with
any significant business of any member of the Affiliated Group. “Competitive
Business” shall mean any person or entity (including any joint venture,
partnership, firm, corporation, or limited liability company) that conducts a
business that is competitive with any significant business of the Affiliated
Group as of the date of termination (or any significant business that is being
actively pursued as of the date of termination by the Affiliated Group). The
“Noncompetition Restricted Period” shall mean the period from the Date of Grant
through the first anniversary of the date of termination of the Participant’s
employment.
(f)    Assistance. The Participant agrees that during and after his employment
by the Affiliated Group, upon request by the Company, the Participant will
assist the Affiliated Group in the defense of any claims, or potential claims
that may be made or threatened to be made against any member of the Affiliated
Group in any action, suit or proceeding, whether civil, criminal,
administrative, investigative or otherwise (a “Proceeding”), and will assist the
Affiliated Group in the prosecution of any claims that may be made by any member
of the Affiliated Group in any Proceeding, to the extent that such claims may
relate to the Participant’s employment or the period of the Participant’s
employment by the Affiliated Group. The Participant agrees, unless precluded by
law, to promptly inform the Company if the Participant is asked to participate
(or otherwise become involved) in any Proceeding involving such claims or
potential claims. The Participant also agrees, unless precluded by law, to
promptly inform the Company if the Participant is asked to assist in any
investigation (whether governmental or otherwise) of any member of the
Affiliated Group (or their actions), regardless of whether a lawsuit has then
been filed against any member of the Affiliated Group with respect to such
investigation. The Company agrees to reimburse the Participant for all of the
Participant’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses and any attorneys’ fees and shall pay a reasonable per
diem fee for the Participant’s service. In addition, the Participant agrees to
provide such services as are reasonably requested by the Company to assist any
successor to the Participant in the transition of duties and responsibilities to
such successor. Any services or assistance contemplated in this Section (f)
shall be at mutually agreed to and convenient times.
(g)    Remedies. The Participant acknowledges and agrees that the terms of this
Exhibit A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, near permanent customer relationships and
confidential information. The Participant further acknowledges and agrees that
the Participant’s breach of the provisions of this Exhibit A will cause the
Affiliated Group irreparable harm, which cannot be adequately compensated by
money damages. The Participant consents and agrees that the forfeiture
provisions contained in the Agreement are reasonable remedies in the event the
Participant commits any such breach. If any of the provisions of this Exhibit A
are determined to be wholly or partially unenforceable, the Participant hereby
agrees that Exhibit A or any provision hereof may be reformed so that it is
enforceable to the maximum extent permitted by law. If any of the provisions of
this Exhibit A are determined to be wholly or partially unenforceable in any
jurisdiction, such determination shall not be a bar to or in any way diminish
the Affiliated Group’s right to enforce any such covenant in any other
jurisdiction.






--------------------------------------------------------------------------------





EXHIBIT B


Country Specific Securities Law and Other Legends


Residents of Brazil, please see the following legend:


The securities granted under the Plan and this Agreement have not been and will
not be publicly issued, placed, distributed, offered or negotiated in the
Brazilian capital markets and, as a result, will not be registered with the
Brazilian Securities Commission (Comissão de Valores Mobiliários, the CVM).
Therefore, the securities granted under the Plan and Agreement will not be
offered or sold in Brazil, except in circumstances which do not constitute a
public offering, placement, distribution or negotiation under the Brazilian
capital markets regulation.


Residents of European Economic Area, please see the following legend:


Nothing in this Agreement constitutes an offer of securities for sale in any
jurisdiction where it is unlawful to do so. The Shares which are the subject of
this Agreement are offered to the Participant only. They may not be offered or
sold within a member state of the European Economic Area which has implemented
the Prospectus Directive (each, a "Relevant Member State") except pursuant to an
exemption from, or in a transaction not subject to the prospectus requirements
of the Prospectus Directive and the securities laws applicable in the Relevant
Member State.


In relation to each Relevant Member State, neither the Company nor the
Participant’s employing subsidiary has made, intends or will make an offer of
the Shares which are the subject of this Agreement to the public in that
Relevant Member State other than a potential offer contemplated in a prospectus
that has been approved by the competent authority of the Relevant Member State,
published and/or notified to the relevant competent authorities in accordance
with the Prospectus Directive, except that the Company may make an offer of such
Shares to the public in that Relevant Member State:


•
to any legal entity which is a qualified investor as defined in the Prospectus
Directive;



•
to fewer than 100 or, if the Relevant Member State has implemented the relevant
provision of the 2010 PD Amending Directive, 150, natural or legal persons
(other than qualified investors as defined in the Prospectus Directive), as
permitted under the Prospectus Directive, subject to







--------------------------------------------------------------------------------



obtaining the prior consent of the relevant recipient or recipients nominated by
the Company for any such offer; or


•
in any other circumstances falling within Article 3(2) of the Prospectus
Directive, provided that no such offer of Shares shall require the Company or
any Participant to publish a prospectus pursuant to Article 3 of the Prospectus
Directive or supplement a prospectus pursuant to Article 16 of the Prospectus
Directive.



For the purposes of this provision, the expression of an offer of Shares to the
public in relation to any Shares in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Shares to be offered so as to enable an investor to
decide to purchase or subscribe the Shares, as the same may be varied in that
member state by any measure implementing the Prospectus Directive in that member
state and the expression Prospectus Directive means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression 2010 PD
Amending Directive means Directive 2010/73/EU.


Residents of Hong Kong, please see the following legend:


WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. You are advised to exercise caution in relation to the
offer. If you are in any doubt about any of the contents of this document, you
should obtain independent professional advice.


Residents of Romania, please see the following legend:


For the purpose of implementing the Plan, the personal data collected from you
may be subject to processing by Freescale Semiconductor Romania SRL, such entity
standing as data controller. In the context of Plan implementation, your
personal data may be transferred to Freescale Semiconductor Ltd., in Bermuda and
Freescale Semiconductor, Inc., in the United States. Providing the personal data
required for the implementation of the Plan is mandatory, the refusal to do so
impeding you to participate in the benefits thereof.


In connection with your personal data which is subject to processing, you have
the right to access and to intervene upon such data, as well as to object to any
further processing, in the conditions prescribed by law. You also have the right
not to be subjected to automated individual decisions, as well as to access the
courts of law. You may contact your Human Resources representative for more
information on the processing of your personal data






--------------------------------------------------------------------------------



in the context of the Plan implementation (including information on exercising
your rights related to data processing).


Residents of the United Kingdom, please see the following legend:


This Award Agreement is being issued in the United Kingdom pursuant to
regulation 60 of the Financial Services and Markets Act 2000 (Financial
Promotion) Order 2005 and is being issued solely to employees of Freescale
Semiconductor Ltd., and companies within its group (as defined by the Financial
Services and Markets Act 2000) and may not be issued to or relied upon by any
other person (other than personal representatives of such employees on death).








